                                        UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF NORTH CAROLINA
                                            CHARLOTTE DIVISION
                                         DOCKET NO. 3:17-CR-182-MOC

               UNITED STATES OF AMERICA,                     )
                                                             )
                                                             )
                                                             )
               Vs.                                           )                    ORDER
                                                             )
               ALEXANDER SAMUEL SMITH,                       )
                                                             )
                         a/k/a “Amir Alexander”              )



                      THIS MATTER is before the court on defendant’s Motion for Reconsideration of

              Release Pending Sentencing. (Doc. No. 84). For the reasons set forth in the Government’s brief

              in opposition to the motion, defendant’s motion is denied.

                                                        ORDER

                      IT IS, THEREFORE, ORDERED that defendant’s Motion for Reconsideration of

              Release Pending Sentencing, (Doc. No. 84) is DENIED.




Signed: May 9, 2019




                      Case 3:17-cr-00182-MOC-DSC Document 88 Filed 05/09/19 Page 1 of 1
